MEMORANDUM**
Jaime Tolentino-Tavera challenges the district court’s use of Ninth Circuit Model Criminal Jury Instruction 9.2. We have previously approved the use of this instruction. United States v. Barajas-Mon-tiel, 185 F.3d 947, 953-54 (9th Cir.1999). We have also held that actual transportation under 8 U.S.C. § 1324(a)(1)(A)(ii) is a general, not specific, intent crime. United States v. Ramirez-Martinez, 273 F.3d 903, 914 (9th Cir.2001). Accordingly, there was no error.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.